The complaint, in my opinion, alleges acts constituting cruel treatment to the extent of causing plaintiff great mental distress. The evidence adduced more strongly supports the charge of cruelty than the allegations of the complaint. While many of the acts complained of seem trivial, we have here a course of very annoying conduct culminating in the defendant, without sufficient cause, packing up her belongings and leaving the home provided for her by plaintiff. The trial court found that cruelty had been established. I see no good reason for refusing to grant the relief sought. I therefore dissent.